COURT OF APPEALS OF VIRGINIA

Present: Judges Kelsey, Beales and Senior Judge Clements
Argued at Richmond, Virginia

CIRCHARO ACQUISITION CORPORATION AND
 AMERICAN HOME ASSURANCE COMPANY
                                                                MEMORANDUM OPINION*
v.     Record No. 0948-08-4                                          PER CURIAM
                                                                  FEBRUARY 24, 2009
BEULAH KAY SADLER


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 John H. Carstens (Jimese Pendergraft Sherrill; Michelle L.
                 Diamantes; Jordan Coyne & Savits, L.L.P., on briefs), for appellants.

                 James E. Swiger (Swiger & Cay, on brief), for appellee.


       Circharo Acquisition Corporation appeals a decision of the Workers’ Compensation

Commission awarding loss-wage benefits to Beulah Kay Sadler. Among other grounds,

Circharo argues the commission was improperly constituted to make a decision in this case. This

issue was recently decided in Circharo’s favor in Hitt Construction v. Pratt, 53 Va. App. ___,

670 S.E.2d ___ (Feb. 17, 2009). Under the interpanel accord doctrine, the “decision of one panel

‘becomes a predicate for application of the doctrine of stare decisis’ and cannot be overruled

except by the Court of Appeals sitting en banc or by the Virginia Supreme Court.” Clinchfield

Coal Co. v. Reed, 40 Va. App. 69, 73, 577 S.E.2d 538, 540 (2003) (citation omitted); see also

Congdon v. Congdon, 40 Va. App. 255, 265, 578 S.E.2d 833, 838 (2003).

       Pursuant to Hitt Construction, we reverse the commission’s decision and remand for

reconsideration.

                                                                      Reversed and remanded.

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.